Citation Nr: 1015840	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1974 to July 
1976.  

This issue was originally decided by the RO in San Diego, 
California in February 2006.  This matter was transferred to 
Denver, Colorado and comes before the Board of Veterans' 
Appeals (Board) from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  In August 2009, the Board denied the 
Veteran's claim.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
The attorney for the appellant and the Secretary of Veterans 
Affairs filed a Joint Motion for Remand in January 2010.  By 
Order of the Court in January 2010, the claim was returned to 
the Board.

In April 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board received additional evidence from the Veteran in 
March 2010 consisting of a vocational assessment.  The new 
evidence was accompanied by a waiver of the Veteran's right 
to initial consideration of the new evidence by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2009).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2009).  
The Board notes that the Veteran is service-connected for 
lumbosacral strain with degenerative joint disease, evaluated 
as 20 percent disabling; degenerative joint disease of the 
left knee, evaluated as 10 percent disabling; and residuals 
of left knee exostosis proximal tibia, evaluated as 10 
percent disabling.  The combined disability rating is 40 
percent.  See 38 C.F.R. § 4.25 (2009).  As the Veteran does 
not have a service-connected disability rated at 60 percent 
or higher; or two or more service-connected disabilities with 
one disability rated at 40 percent or higher with a combined 
rating is 70 percent or higher, the criteria for a total 
disability rating under the provisions of 38 C.F.R. § 4.16(a) 
are not met. 

Nevertheless, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2009).  
Thus, if a veteran fails to meet the rating enunciated in 38 
C.F.R. § 4.16(a), as here, an extraschedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b) (2009).  
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service-connected disabilities.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the present case, the record shows that the Veteran 
graduated from high school and has some computer training.  
He worked as a computer programmer and hardware support 
technician as well as a computer operator, shipping-receiving 
clerk and dishwasher.  He had not worked since approximately 
July 1993.  The Veteran contends that he is unable to work 
due to the severity of his back and knee disabilities.  

The Board notes that the Veteran is not currently in receipt 
of the maximum disability evaluations for his service 
connected disabilities, however, the most recent vocational 
assessment submitted in March 2010 shows that the Veteran was 
unable to secure or follow a substantially full-time gainful 
occupation due to his service-connected back and knee 
disabilities.  

The Board observes that a VA examiner noted in April 2006 
that non-service-connected psychological disabilities in 
addition to the Veteran's service-connected spine disability 
were noted to contribute to the Veteran's unemployability.  
See 38 C.F.R. §§ 3.341(a), 4.19 (2008); Hersey v. Derwinski, 
2 Vet. App. 91, 94-95 (1992) (holding that nonservice-
connected disabilities may not be considered in determining 
eligibility for a total disability rating.)  However, in 
light of the fact that the Vocational Assessment specifically 
stated that the Veteran's service connected disabilities made 
him unemployable, the Board finds the Veteran's claim for a 
TDIU warrants extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.	After any necessary development has 
been completed to the extent possible 
(e.g., consideration whether the issue of 
service connection for a psychiatric 
disability has been raised), the case 
should be forwarded to the Director of the 
Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating for the Veteran's 
TDIU claim, pursuant to the provisions of  
38 C.F.R. § 4.16(b).  Actions taken 
thereafter should proceed in accordance 
with controlling  directives.

2.	  The RO should then, as appropriate, 
readjudicate the matters on appeal.  If 
the determination remains unfavorable to 
the Veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


